PER CURIAM.
The appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Among other claims, the appellant alleged that trial counsel was ineffective in failing to obtain an expert for fingerprint analysis and present such evidence at trial, so as to counter the state’s fingerprint evidence. This claim was made with the specificity required under Gaskin v. State, 737 So.2d 509 (Fla.1999), and is not precluded by the appellant’s acquiescence in counsel’s actions at trial. See Evans v. State, 737 So.2d 1167 (Fla. 2d DCA 1999). The claim is legally sufficient as indicated in Baker v. State, 826 So.2d 524 (Fla. 4th DCA 2002), and should not have been denied without proper record attachments or an evidentiary hearing. The appealed order is therefore reversed as to the denial of this claim, and affirmed as to the denial of the remaining claims.
BARFIELD, ALLEN and DAVIS, JJ„ concur.